DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Objections
Claims 1-9, 12 and 20 are objected to for the following informalities:
Claim 1 recites, “the plurality of blocks different from the first set of blocks in the cache region” which as best understood by the Examiner, should be amended to recite, “the plurality of blocks, wherein the second set of blocks is different from the first set of blocks in the cache region”, so that “the plurality of blocks different from the first set of blocks in the cache region” is not read as a limitation that is missing antecedent basis. 
Claim 2 recites, “the plurality of blocks are configured as multi-level cells”, which as best understood by the Examiner, should be amended to recite, “the plurality of blocks are configured from 
Claim 5 recites, “wherein processing the data stored in the cache region comprises”, which as best understood by the Examiner, should be amended to recite, “further comprising, processing the data stored in the cache region by removing obsolete versions of the data” as “wherein processing the data” appears to presuppose that processing was previously introduced (however, it was removed from claim 1 in the most recent amendments). 
Claim 12 is objected to for reciting analogous limitations to claim 2. 
Claim 20 is objected to for reciting analogous limitations to claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20: 
Claim 20 recites, “the processed data”. However, there is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite because it is unclear whether “the processed data” refers to the deduplicated data, the compressed data, or other data as there is not explicit antecedent basis for processed data as “processing data” was deleted in the most recent amendment. The Examiner suggests amending the claim to recite, “storing the compressed data” in congruence with claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-12, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2010/0174847 A1 (Paley) in view of US Patent No. US 10,831,370 B1 (Shilane).
Regarding claim 20 and analogous claims 1 and 10: 
Paley discloses a non-transitory computer readable medium (122) storing a set of instructions (firmware stored in (122) and optional codes stored in non-volatile memory (124) [0121]) executable by at least one processor of a computer system (90) to cause the computer system (90) to perform a method (the execution of the firmware and code by the processors (120) (121) controls the operation of the memory controller (100) [0121]), the method comprising: receiving a storing operation to store data in a flash memory (the host (80) issues a command to the memory system (90) to read or write a segment containing a string of logical sectors of data to store and retrieve data in the flash memory (200) [0157-0158]), the flash memory comprising a plurality of blocks (the flash memory is divided into a plurality of blocks [0195]); storing the data in a cache region of the flash memory, the cache region comprises a first set of blocks from the plurality of blocks (the flash memory is divided into two portions, a cache portion and a main memory portion. The cache memory is used as a cache for data to be written to the main memory (i.e. the data for write commands is written to the cache portion) [0195-0200] [Fig. 19] [0208-0219]. The cache portion may include blocks assigned as SLC blocks and blocks reassigned from the spare MLC blocks (i.e. a first set of blocks from the plurality of blocks) [Fig. 39] [Fig. 42] [0364-0365] [Fig. 68] [Fig. 69] [0418-0420]); processing the data stored in the cache region; and storing the processed data into a capacity region (by teaching compaction – valid data in a source cache block is copied to a target cache block and all invalid data in the cache block is marked for erasure [0295-0298]) (i.e. an update block in main memory) after all the data in the binary cache is compacted (i.e. processed) and there is no room left to write another binary cache block, all the data form a logical group in the binary cache is evicted (i.e. storing the processed data into a capacity region) [Fig. 19] [Fig. 39] [Fig. 42] [0364-0365] [Fig. 68] [Fig. 69] [0418-0420]) of the flash memory, the capacity region comprising a second set of blocks from the plurality of blocks different from the first set of blocks in the cache region (the blocks assigned to the binary cache blocks are not the same as the MLC blocks including the update blocks [Fig. 15] [Fig. 16]). 
Paley does not explicitly disclose, but Shilane teaches, that processing data in a cache also includes performing a deduplication operation to remove duplicates in the data stored in the cache region, wherein the duplicates in the data point to the same hash value; performing a compression operation to compress the data remaining after the deduplication operation (by teaching that a deduplication (i.e. to remove duplicates in the data) and compression (i.e. to compress the data) operation may be performed to content in a non-volatile memory cache to expand its effective capacity [Col 2: line 57- Col 3: line 3]. Deduplication may be applied inline as data is added to the cache, but if the system is under high computational demands, deduplication could be deferred to a later time when unprocessed content is read back from the non-volatile cache and deduplicated (i.e. deduplication is performed on the data stored in the cache) [Col 3: lines 33-67] [Col 4: lines 45-50]. Duplicates are found by finding data that maps to matching hash values in an index (i.e. points to the same hash value) [Col 3: lines 43-62]. Compression may also be applied inline or at a later time (i.e. after the data is already written to the non-volatile cache) with the previous uncompressed data chunk removed. Compression may be applied after deduplication where they are used together (i.e. a compression operation is performed on the data remaining after the deduplication operation to compress the data) [Col 5: lines 27-54]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SLC mode binary cache disclosed by Paley to include the deduplication and compression on the stored data in the cache (such that when it is evicted – deduplicated, compressed data is evicted) as taught by Shilane. 
One of ordinary skill in the art would have been motivated to make this modification because deduplication and compression may increase the effective capacity of the cache, thereby enabling further performance improvements without additional investment, as taught by Shilane in [Col 7: lines 36-42]. 
Regarding claim 11: 
The system of claim 10 is made obvious by Paley in view of Shilane. 
Paley further discloses, wherein the system further comprises a microprocessor (by disclosing the processor (120) and co-processor (121) (i.e. microprocessors) are part of the flash memory system (90) [Fig. 1]).
Regarding claim 12 and analogous claim 2: 
The system of claim 10 is made obvious by Paley in view of Shilane. 
Paley further discloses, wherein: the first set of blocks are configured as pseudo single-level cells, and the second set of blocks are configured as multi-level cells (by disclosing that the main memory is made up of MLC (multi-level cell) blocks, and spare MLC blocks may be dynamically reassigned to the binary cache (i.e. the group of MLC blocks reassigned to the binary cache are “pseudo single-level cells) [0035] [0534] [0535]).
Regarding claim 15 and analogous claim 5: 
The system of claim 10 is made obvious by Paley in view of Shilane.
Paley further discloses, wherein the data stored in the cache region is processed to removed obsolete versions of the data (by disclosing that to keep the binary cache from getting full, the obsolete blocks are erased and the partially obsolete blocks are compacted (i.e. processed to remove obsolete versions of data) [0023] [0205] [0254-0255] [0321] [0331] [0364-0365] [Fig. 39] [Fig. 40]). 
Regarding claim 19 and analogous claim 9:
The system of claim 10 is anticipated by Paley. 
Paley further discloses, wherein the flash memory is provided within a solid state drive, and the first set of blocks and the second set of blocks are NAND flash blocks (by disclosing the memory system (90) that may be in the form of a memory card with a controller (100) and NAND flash memory (i.e. solid-state memory) (200) (i.e. including blocks) that interacts with a host (80) through a host interface (i.e. in combination - a solid-state drive) [0011-0012] [0121-0122] [0158] [Fig. 1] [Fig. 4A] [Fig. 15]). 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paley in view of Shilane in further view of US Patent Application Pub. No. US 2015/0193302 A1 (Hyun).
Regarding claim 16 and analogous claim 6:
The system of claim 10 is made obvious by Paley in view of Shilane. 
Paley does not explicitly disclose, but Hyun teaches wherein: at least one block in the first set of blocks and at least one block in the second set of blocks are rotated between the cache region and the capacity region (by teaching a cell capacity module may rotate which sets of storage cells are configured as SLC storage cells, MLC storage cells, and TLC storage cells over time so that erase blocks with different number of bits per cell wear substantially evenly and so that each block spends a substantially equal time in use as SLC storage as in use as TLC (or other) forms of storage [0151-0152]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory blocks disclosed by Paley to include the rotation between SLC and MLC memory so that the memory blocks wear substantially evenly as taught by Hyun. 
One of ordinary skill in the art would have been motivated to make this modification because dynamically changing the configurations allows the life of the NAND to be maximized, the use of blocks in the different modes, and the wear to be distributed substantially evenly so that the cells wear out at near the same time as taught by Hyun in [0149-0152] [0247-0248] [0252]. 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paley in view of Shilane in further view of Hyun in further view of US Patent Application Pub. No. US 2013/0346676 A1 (Kim).
Regarding claim 17 and analogous claim 7: 
The system of claim 16 is made obvious by Paley in view of Shilane in further view of Hyun. 
Paley does not explicitly disclose, but Hyun teaches, wherein rotating the plurality of blocks between the cache region and the capacity region comprises assigning first set of blocks from the cache region to the capacity region, and assigning at least one block of the second set of blocks from the capacity region to the cache region (by teaching that blocks may be rotated from an SLC region to a region with a higher number of bits per cell (i.e. from the cache region to the capacity region), and from a region with a higher number of bits per cell to a region of SLC memory (i.e. from the capacity region to the cache region) to balance the wear of the cells [0151-0152]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory blocks disclosed by Paley to include the rotation between SLC and MLC memory so that the memory blocks wear substantially evenly as taught by Hyun. 
One of ordinary skill in the art would have been motivated to make this modification because dynamically changing the configurations allows the life of the NAND to be maximized, the use of blocks in the different modes, and the wear to be distributed substantially evenly so that the cells wear out at near the same time as taught by Hyun in [0149-0152] [0247-0248] [0252]. 
Paley in view of Hyun does not explicitly disclose, but Kim teaches that the wear of the cells should be balanced in response to a number of erasing operations performed on the cache region (by teaching that when an optimized lifetime ratio (OLR) is above or below 1, which is based on the average number of erase counts for the SLC region of the memory (i.e. the cache region) (i.e. in response to a number of erasing operations performed on the cache region), the portions of memory dedicated to SLC and MLC memory may be reallocated (i.e. to balance the wear of the cells) [0009] [0012] [0062-0065]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotating to balance the wear of the memory cells of the blocks disclosed by Hyun to include being performed when the OLR of the regions is greater than or less than 1 (because of the average erase count of the binary (SLC) region), which signals that the wear of the regions is imbalanced, so that the wear may be rebalanced as taught by Kim. 
One of ordinary skill in the art would have been motivated to make this modification because whether the buffer (SLC) or main area (MLC) is worn may have an effect on the lifetime and reliability of the data storage device, so it is very important to manage the wear level of those areas, rebalancing the wear in response to the OLR may extend the lifetime of the device, as taught by Kim in [0009] [0088]. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paley in view of Shilane in further view of US Patent Application Pub. No. US 2021/0365569 A1 (Chen).
Regarding claim 18 and analogous claim 8:
The system of claim 10 is made obvious by Paley in view of Shilane. 
Paley further discloses, the first set of blocks in the cache region (by teaching that the binary region may contain SLC blocks, including SLC blocks reassigned from the MLC region [0195-0200] [Fig. 19] [0208-0219] [Fig. 39] [Fig. 42] [0364-0365] [Fig. 68] [Fig. 69] [0418-0420]). 
Paley does not explicitly disclose, but Chen teaches, the SLC blocks belong to different channels of the flash memory (by teaching that to improve the performance of reading and programming data from and to a flash module, the flash controller may utilize multiple channels to perform data reads and writes in parallel [0004] [0029]. The flash memory device may include memory cells that can be configured as SLC, MLC, TLC, QLC or any combination thereof [0027]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binary cache blocks disclosed by Paley to include being distributed across multiple flash channels as taught so that the blocks may be written and read in parallel as taught by Chen. 
One of ordinary skill in the art would have been motivated to make this modification because being able to write and read to the blocks in parallel across multiple channels improves performance, as taught by Chen in [0004].

Response to Arguments
In response to the amendments to the claims, the previous objection has been withdrawn. However, in response to the amendments to the claims, a new objection to claims 1-9, 12 and 20 has been made.
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejection has been withdrawn. However, in response to the amendments to claim 20, a new 35 U.S.C. §112(b) rejection has been made with respect to claim 20. 
In response to the amendments to the claims, the previous 35 U.S.C. §102 rejection has been withdrawn. 
In response to the amendments to the claims, a new 35 U.S.C. §103 rejection has been made to the claims. 
Applicant’s arguments with respect to the allowability of claims over the prior art has been considered but is not persuasive. Applicant argues that wherein the duplicates in the data point to the same hash value is not taught by Shilane. However, Shilane explicitly teaches that a hash of a chunk of data stored in the cache may be calculated and compared to an index of hashes already present in the cache. If there are matching hash values (i.e. two pieces of data point to the same hash value), then the data is identical (i.e. duplicate). The identical nature of the data may be confirmed by a byte to byte comparison [Col 3: lines 33-63]. Accordingly, Shilane teaches the aforementioned limitation and the claimed invention would have been obvious to one of ordinary skill in the art. 
Applicant’s argument that “the hash values in Shilane could be the same” is not persuasive. The hash values that Shilane notes could be the same are hash values for data that is not identical (which is why the content may be confirmed to be identical with a byte to byte comparison [Col 3: lines 33-63]. However, a hash function will always produce the same output for a matching input, and therefore, identical (i.e. duplicate) input data will always produce the same hash value when processed with the hash function [the examiner notes that the mathematical definition of a function is a single output corresponding to each input]. Therefore, Shilane actually teaches that duplicate data must point to the same hash value (by nature of a hash function) (and some non-duplicate data could point to the same hash value, but the risk of misidentification is sufficiently low that verification with a byte to byte comparison may not be necessary) and the claimed invention is made obvious by the cite prior art.
Applicant’s arguments with respect to the allowability of claims 1-2, 5-12 and 15-20 have been fully considered but are not persuasive because of the outstanding 35 U.S.C. §103 rejection, the outstanding 35 U.S.C. §112(b) rejection to claim 20, and the objection to claims 1-9, 12 and 20. Accordingly, the claims are not indicated as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139